Citation Nr: 9900897	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  93-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
right (major) deltoid area shell fragment wound residuals.  

2.  Entitlement to a compensable disability evaluation for 
right medial tibial area shell fragment wound residuals.  


REPRESENTATION

Appellant represented by:	Angelita Morales Velazquez, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1951 to July 
1953.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) which denied both 
increased disability evaluations for the veterans right 
(major) deltoid area shell fragment wound residuals and right 
medial tibial area shell fragment wound residuals and a 
permanent and total disability rating for pension purposes.  
In January 1991, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
December 1994, the Board remanded the veterans claims to the 
RO for additional action.  

In April 1998, the RO granted a permanent and total 
disability rating for pension purposes.  The veteran is 
currently represented in this appeal by Angelita Morales 
Velazquez, Attorney.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veterans claims for 
compensable evaluations for right (major) deltoid area shell 
fragment wound residuals and right medial tibial area shell 
fragment wound residuals to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (1998).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VAs Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that the record supports assignment of 
increased evaluations for his right (major) deltoid area and 
right medial tibial area shell fragment wound residuals as 
those disabilities are manifested by significant physical and 
industrial impairment.  He contends that he sustained 
penetrating right upper and lower extremity shell fragment 
wounds during combat in Korea and currently exhibits 
significant right shoulder and right leg functional 
impairment.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the record supports the award 
of a 20 percent evaluation for right (major) deltoid area 
shell fragment wound residuals and a 10 percent evaluation 
for right medial tibial area shell fragment wound residuals.  
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veterans right (major) deltoid area shell fragment 
wound residuals have been shown to be manifested by a 
well-healed and asymptomatic scar; Muscle Group III injury 
including mild right deltoid muscle atrophy; and an 
essentially full range of motion of the right shoulder.  

3.  The veterans right (major) deltoid area shell fragment 
wound residuals have been shown to be productive of no more 
than moderate right (major) Muscle Group III injury.  

4.  The veterans right medial tibial area shell fragment 
wound residuals have been shown to be manifested by a 
well-healed and asymptomatic scar and Muscle Group XII 
injury.  

5.  The veterans right medial tibial area shell fragment 
wound residuals have been shown to be productive of no more 
than moderate Muscle Group XII injury.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for right 
(major) deltoid area shell fragment wound residuals have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.56, 4.73, and Diagnostic Code 5303 
(1998).  

2.  The criteria for a 10 percent evaluation for right medial 
tibial area shell fragment wound residuals have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.56, 4.73, and Diagnostic Code 5312 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claims are plausible 
and that all relevant facts have been properly developed.  


I.  Historical Review

The veterans service medical records indicate that he 
sustained mortar fragment wounds to the face and the right 
upper and lower extremities during combat with the enemy in 
September 1952.  Treating medical personnel observed that the 
veteran sustained two tiny shell fragment wounds to the 
right shoulder and a shell fragment wound to the anterior 
aspect of the right leg without major artery or nerve 
involvement.  The veteran underwent debridement of his right 
shoulder wound and debridement and removal of a shell 
fragment from his right leg wound.  

The report of a May 1955 VA examination for compensation 
purposes conveys that the veteran complained of occasional 
slight right deltoid area pain.  The general medical examiner 
reported that the veteran exhibited a non-tender vertical 
scar over the right deltoid area which measured two inches by 
one-half inches; no right deltoid muscle atrophy, right upper 
extremity tenderness, or right upper extremity limitation of 
motion; and an almost imperceptible scar along the medial 
aspect of the middle one-third of the right tibia measuring 
two inches in length.  The orthopedic examiner commented that 
there was no evidence in the c[laims] folder of 
hospitalization for the veterans shell fragment wound 
residuals.  On examination, the veteran exhibited a 
non-tender, non-adherent, and healed scar over the right 
deltoid area which measured two inches by one-half inch; a 
scar over the right medial tibial area which measured two and 
one-half inches by one-quarter inch; and except for the 
described injuries there seemed to be no serious shell 
fragment wound residuals.  In June 1955, the RO established 
service connection for both right (major) deltoid area shell 
fragment wound residuals and right medial tibial area shell 
fragment wound residuals and assigned noncompensable 
evaluations for the disabilities.  


II.  Increased Disability Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  

A.  Right Deltoid Area Shell Fragment Wound Residuals  

A noncompensable evaluation is warranted for slight injury to 
Muscle Group III (intrinsic muscles of the shoulder girdle: 
(1) Pectoralis major I (clavicular); (2) deltoid) of the 
major upper extremity.  A 20 percent evaluation requires 
moderate injury.  A 30 percent evaluation requires moderately 
severe injury.  38 C.F.R. Part 4, Diagnostic Code 5303 
(1998).  A 20 percent disability evaluation is warranted for 
limitation of motion of the major arm when motion is possible 
to the shoulder level.  A 30 percent evaluation requires that 
motion be limited to a point midway between the side and 
shoulder level.  38 C.F.R. Part 4, Diagnostic Code 5201 
(1998).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (1998).  

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  

Generally, the evaluation of the same manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  

The provisions of 38 C.F.R. § 4.56 (1998) offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles.  The Board observes that that 38 C.F.R. 
§ 4.56(d) recodified the provisions of 38 C.F.R. 
§ 4.56(a)-(d) in effect prior to July 3, 1997 without 
substantive change.  The regulation directs, in pertinent 
part, that: 

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.  
(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 
  (1)  Slight disability of muscles-(i)  
Type of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii)  Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. 
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  
  (3)  Moderately severe disability of 
muscles-(i)  Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
  (4)  Severe disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
  (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: 
  (A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile. 
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle. 
  C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests. 
  (D)  Visible or measurable atrophy.  
  (E)  Adaptive contraction of an 
opposing group of muscles.  
  (F)  Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.  
  (G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At a March 1990 VA examination for compensation purposes, the 
veteran reported that he was previously employed as a 
printing press technician and had been unable to work for the 
preceding eighteen years due to his service-connected shell 
fragment wound residuals.  The VA examiner noted that the 
veteran was right-handed.  He wrote see previous 
description of [gunshot wound] scars and no abnormal 
findings in the space provided on the examination report 
form for musculoskeletal system findings.  

At the January 1991 hearing on appeal, the veteran testified 
that his right upper extremity shell fragment wound residuals 
had increased in severity.  He stated that he experienced 
right shoulder pain and right hand weakness.  He denied 
receiving any recent treatment for his shell fragment wound 
residuals.  

A March 1995 physical evaluation from Luis P. Sánchez Longo, 
M.D., conveys that he had treated the veteran since November 
1992.  Dr. Sánchez Longo reported that the veteran complained 
of right shoulder and arm weakness.  The veterans history of 
right arm shell fragment wound residuals including deltoid 
muscular laceration and damage was noted.  On examination, 
the veteran exhibited a right arm scar; right deltoid and 
trapezius muscle tenderness; right deltoid muscles focal 
atrophy; and weakness of elevation of the arm beyond 70 
degrees.  The doctor diagnosed the veteran with weakness 
and atrophy of the right deltoid musculature due to the wound 
during the Korean War.  

At a June 1995 VA examination for compensation purposes, the 
veteran complained of right arm weakness, tiredness, and 
numbness.  On general medical examination, the veteran 
exhibited asymptomatic and well-healed wound scars over the 
right deltoid muscle; mild right deltoid muscle atrophy; 
mild weakness on elevation of the right arm; and normal 
reflexes and coordination.  The veteran was diagnosed with 
mild atrophy of [the] right deltoid muscles, status post 
fragment wounds during the Korean War.  On muscles 
examination, the veteran exhibited a well-healed, 
non-adherent, and non-tender scar over the right deltoid 
region; mild right deltoid muscle atrophy; and right shoulder 
pain and mild loss of strength on elevation of the right 
shoulder.  The veteran was diagnosed with status post shell 
fragment wound right arm with well-healed scar and mild 
atrophy of the right deltoid muscle.  

At an August 1995 VA examination for compensation purposes, 
the veteran complained of right arm weakness.  The examiner 
noted that the veteran had sustained a right arm shell 
fragment wound during combat in September 1952 and underwent 
cleansing and debridement of his right arm wound including 
removal of shell fragments.  The examiner observed that the 
veterans right arm shell fragment wound had penetrated the 
right deltoid muscles.  On examination, the veteran exhibited 
a non-tender and essentially asymptomatic spider-shaped 
scar on the proximal right shoulder which measured four 
centimeters by one and one-half centimeters with loss of 
color; slight right medial deltoid muscle fiber atrophy; an 
essentially full range of motion of the right shoulder; 
normal right arm muscle strength; and diminished sensation to 
pinprick diffusely in the  right arm not following any 
dermatomal pattern.  The VA physician commented that:

It is my opinion that the effects of the 
disability of this veteran on the right 
arm and [the] right leg secondary to 
shell fragment wounds does not render him 
unemployable.  There are no retained 
foreign bodies[.  T]here is no muscle 
loss and the scars are not tender or 
painful.  He has at the present time no 
functional impairment and no weakness.  

The Board has reviewed the probative evidence of record 
including the veterans testimony and statements on appeal.  
The veterans service medical records establish that he 
sustained a penetrating wound or wounds to the right deltoid 
area which necessitated debridement.  The report of the 
August 1995 VA examination for compensation purposes 
indicates that the shell fragment or fragments penetrated the 
right deltoid muscle.  The veterans right (major) Muscle 
Group III injury residuals were noted to be manifested by a 
well healed scar; mild right medial deltoid muscle fiber 
atrophy; a full range of motion of the right shoulder; and 
subjective right arm weakness on elevation of the shoulder.  
Such findings are clearly indicative of at least moderate 
injury to right (major) Muscle Group III and merit assignment 
of a compensable evaluation under Diagnostic Code 5303.  

The veteran advances on appeal that his right deltoid area 
shell fragment wound residuals are productive of significant 
physical impairment including functional right upper 
extremity impairment due to weakness.  The veterans 
assertion is not supported by objective clinical evidence.  
While the veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity, 
the Board finds that the clinical documentation of record is 
more probative as to the veterans current disability 
picture.  That evidence reflects the veterans right deltoid 
area shell fragment wound residuals are productive of 
essentially no actual or functional right upper extremity 
impairment.  Accordingly, the Board concludes that a 20 
percent evaluation is warranted for the veterans right 
deltoid area shell fragment wound residuals.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.56, 4.73, and Diagnostic Code 5303 
(1998).  


B.  Right Medial Tibial Shell Fragment Wound Residuals  

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XII (anterior muscles of the leg).  A 10 percent 
evaluation requires moderate injury.  A 20 percent rating 
requires moderately severe injury.  38 C.F.R. Part 4, 
Diagnostic Code 5312 (1998).  A 10 percent disability 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (1998).  Scars may be evaluated 
on the basis of any associated limitation of function of the 
body part which they affect.  38 C.F.R. Part 4, Diagnostic 
Code 7805 (1998).  

At the March 1990 VA examination for compensation purposes, 
the veteran reported that he was unable to work for the 
preceding eighteen years due to his service-connected shell 
fragment wound residuals.  The VA examiner wrote see 
previous description of [gunshot wound] scars and no 
abnormal findings in the space provided on the examination 
report form for musculoskeletal system findings.  

At the hearing on appeal, the veteran testified that his 
right leg shell fragment wound residuals had increased in 
severity and were manifested by leg pain and cramping.  He 
clarified that he was unable to stand for prolonged periods 
of time.  His impaired ability to stand limited his 
opportunity to return to work as a printer.  The veteran 
denied receiving any recent treatment for his right leg shell 
fragment wound residuals.  

The March 1995 physical evaluation from Dr. Sánchez Longo 
relates that the veteran complained of right hip and foot 
pain after a recent motor vehicle accident.  The doctor 
diagnosed the veteran with suspected right sciatic nerve 
neuritis.  

At the June 1995 VA examination for compensation purposes, 
the veteran complained of right hip and posterior right thigh 
pain; right knee weakness; and right leg cramping.  On 
examination, the veteran exhibited a well-healed and 
asymptomatic wound scar over the middle third of the right 
leg.  The veteran was diagnosed with well-healed and 
asymptomatic right leg shell fragment wound scar residuals 
and right sciatic neuritis.  

At the August 1995 VA examination for compensation purposes, 
the veteran complained of right leg numbness and weakness.  
The examiner noted that the veteran had sustained a right leg 
shell fragment wound during combat in September 1952 and 
underwent cleansing and debridement of his right leg wound 
including removal of shell fragments.  The examiner observed 
that the veterans right leg shell fragment wound had 
penetrated the right tibialis anterior muscles.  On 
examination, the veteran exhibited a non-tender and 
essentially asymptomatic linear scar on the pretibial right 
area which measured four centimeters by one-half centimeter 
with loss of color; a range of motion of the right knee of 0 
to 140 degrees; a range of motion of the right ankle of 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees; 
normal right leg muscle strength; and diminished sensation to 
pinprick diffusely in the right leg  not following any 
dermatomal pattern.  The VA physician commented that:

It is my opinion that the effects of the 
disability of this veteran on the right 
arm and [the] right leg secondary to 
shell fragment wounds does not render him 
unemployable.  There are no retained 
foreign bodies[.  T]here is no muscle 
loss and the scars are not tender or 
painful.  He has at the present time no 
functional impairment and no weakness.  

The Board has made a careful longitudinal review of the 
record.  The veterans service medical records establish that 
he sustained a penetrating shell fragment wound to the right 
medial tibial area which necessitated debridement of the 
wound and removal of the shell fragment.  The examiner at the 
August 1995 VA examination for compensation purposes 
concluded that the veterans wound had penetrated the 
tibialis anterior muscles.  Such findings are clearly 
indicative of at least moderate injury to Muscle Group XII 
and merit assignment of a compensable evaluation under 
Diagnostic Code 5312.  

The veteran advances on appeal that his right medial tibial 
area shell fragment wound residuals are productive of 
significant physical impairment including an inability to 
stand for prolonged periods of time due to pain.  The 
veterans assertion is not supported by objective clinical 
evidence.  While the veteran is clearly competent to report 
that his service-connected symptomatology has increased in 
severity, the Board finds that the clinical documentation of 
record is more probative as to the veterans current 
disability picture.  That evidence reflects the veterans 
right medial tibial area shell fragment wound residuals are 
productive of essentially no actual or functional impairment.  
The veterans subjective right leg complaints of right lower 
extremity pain have not been attributed to his 
service-connected disability.  Indeed, Dr. Sánchez Longo 
noted that the veterans complaints of right hip and foot 
pain initially arose following a recent post-service motor 
vehicle accident.  Accordingly, the Board concludes that a 10 
percent evaluation is warranted for the veterans right 
medial tibial area shell fragment wound residuals.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.56, 4.73, and Diagnostic Code 5312 
(1998).  



ORDER

A 20 percent evaluation for right (major) deltoid area shell 
fragment wound residuals is granted.  A 10 percent evaluation 
for right medial tibial area shell fragment wound residuals 
is granted.  The allowances are made subject to the laws 
and regulations governing the award of monetary benefits.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.  
- 2 -
